Perlin, C.J. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; THIS COURT FINDS that this claim in the amount of $32,398.00 is for the creation and production of a motion picture film entitled “Illinois Trade Mission to Europe” which was produced by the claimant at the request of the former Governor of Illinois and the Board of Economic Development. IT IS HEREBY ORDERED that the sum of $32,398.00 be awarded to claimant in full satisfaction of any and all claims presented to the State under Cause No. 5679.